Title: James Madison to Barton Z. Stout, 30 January 1830
From: Madison, James
To: Stout, Barton Z.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Jany 30. 183[0]
                            
                        
                        
                        I have recd the copy of your Horticultural Address politely inclosed to me. And I have read it with the
                            approbation due to its well composed & well applied contents.
                        But I cannot do the address this justice, without remarking that whatever share I may have had in originating
                            framing, & bringing about the Constitution of the U.S. the terms on which my agency is mentioned would do an
                            injustice to others, to which I ought not by my silence to assent. I see in this mark of your partiality, nevertheless, a
                            claim, of which I am duly sensible, to the friendly respects & good wishes which I pray you to accept.
                        
                            
                                
                            
                        
                    